Name: Commission Regulation (EC) No 1797/1999 of 16 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities 17. 8. 1999L 217/14 COMMISSION REGULATION (EC) No 1797/1999 of 16 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 August 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 1999. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities17. 8. 1999 L 217/15 ANNEX to the Commission Regulation of 16 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0709 90 70 052 42,6 999 42,6 0805 30 10 388 60,0 524 78,6 528 68,1 999 68,9 0806 10 10 052 91,5 400 231,5 600 67,6 999 130,2 0808 10 20, 0808 10 50, 0808 10 90 388 64,5 400 68,8 508 60,0 512 47,4 524 44,0 528 53,9 800 124,6 804 82,8 999 68,3 0808 20 50 052 91,4 388 119,5 512 53,9 528 21,7 999 71,6 0809 30 10, 0809 30 90 052 94,9 068 55,1 999 75,0 0809 40 05 064 58,7 066 64,4 068 62,7 093 66,1 999 63,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.